Case 2:18-CV-Ol714-DGC Document 44 Filed 12/10/18 Page 1 of 7

l Craig R. Brittain

8625 E. Sharon Dr.
Soottsdale, AZ, 85260

(602) 502-5612
craig@brittainforsenate.com

2
3
4
5
6 craigrbrittain@gmail.com
7
8
9

CRAIG R. BRlTTAlN, an individual
ll and US Senate candidate in Arizona in
the 201 8 F ederal Elections;

13 BRITTAIN FOR US SENATE,

a Principal Campaign Committee,

14 (And en behalf ef en eimilerly effeefed
15 users of Twitter).

16 Pieinfiff(e),

VS.

TWITTER, INC., a California

corporation

Defendant.

25 CoUNsEL (PRoLoGUE)

Page l of 7

 
  
  
   
  

___ RECENED ____ COPY

§
\
oeciozma \( §

QLERK u s ossmcf OC>UHT

Q\BTR\Q'Y Qf= leGNA

. SYWM B§FUTY

        

IN UNITED STATES DISTRICT C()URT
F()R THE DISTRICT OF ARIZONA

No. CV-18-01714-PHX-DGC

REsPoNSE(s) To
DoCUMENTs 39, 40, 41

MOTION¢TO STRIKE

MOTION TO DISQUALIFY
COUNSEL

I. RESPONSES TO 39, 40, 41, MOTI()N TO STRIKE/DISQUALIFY

26 Plaintiff files the following responses to Documents 39, 40, and 41 filed by

Counsel.

 

 

Defendant. Additionally, Plaintiff files a Motion to Strike/Motion to Disqualify

 

 

\OOONO'\U\~I>L»JI\)>-~\

l\)[\.>l\)l\)l\)l\)l\)l\)l\)>-*)-‘>-e)-)-‘>-a>--a»_a,_i>_e
OO\]O\U`l-bL)JN>-‘O\DOO\IO\U`|-l>b~)l\)t-‘O

Case 2:18-cV-Ol714-DGC Document 44 Filed 12/10/18 Page §)gég

 

20f7

II. RESPONSE TO DOCUMENT 39

l. Documents l3, 27, 32 and 33 are collectively invoked as one singular
addition to the record. Defendant's attempt to split them into 4 different
documents when the Plaintiffs argument is that they should be read
concurrently is either a deliberate and deceptive misinterpretation of the
argument or a simple reading comprehension error. Each new filing is not a
separate argument but a core piece of the Whole incorporated argument, and
should be read as such. Furthermore, all of Plaintiffs responses/replies follow
FRCP. General Memoranda to the Court fall(s) under FRCP 27(a)(2)(B)(i),
“other paper necessary to support a motion”. lt is to the benefit of the Court to
rely on citations and simple filings rather than redundancies, but the Defendant
has little respect for Plaintiff or the Court, to the point of demanding that the
Plaintiff and Court work quickly while the Defendant bides his time, as well as
directly disobeying General Order 17-08. Defendant's Motion to Stay indicates
a failure to even read General Order 17~08, which specifically states that no
party is allowed to “opt out” of the process as cited in Document 38, in which
Plaintiff makes the case for Defendant being held in Contempt. Plaintiff need
not make an argument for an established General Order of the Court, rather,
the Defendant must ask the Court for reprieve prior to acting against the Order
of the Court, which the Defendant deliberately chose not to do. The Defendant
has also neglected/declined to file a simple, short, initial response to the l\/HDP
required by General Rule 17-08. It is clear now that the Defendant acts in Bad
Faith, to deceive, delay and mislead the Court and the Plaintiff in a vexatious
manner. lf Defendant's arguments were truly valid, they would not need to
employ delay and deception. Nowhere in the request for a Stay does the
Defendant state the intent to immediately comply with the MIDP and file a
Court Ordered response. For the reasons stated, the Motion to Stay should be

denied.

 

 

\OOO\]O\U!-l>~le\-)*-‘

l\)l\)[\)l\)l\.)l\)l\)[\)[\)i-*)-‘»--‘>--*»-1>-a>---¢)----\»---a»--d
OO\]O\§h-l>L)JN>-‘O©OO\]O\U`I-I>UJN*-‘O

Case 2:18-cV-Ol714-DGC Document 44 Filed 12/10/18 Page St)&cl)§g

 

3of7

III. RESPONSE TO DOCUMENT 40

2. The Defendant, continually acting in Bad Faith, demands that the
Plaintiff adhere to non-existent, imaginary guidelines which are not part of the
rules of the Court nor General Order 17-()8, while delaying and refusing to
adhere to the Order(s) of the Court, and even refusing to operate under the
verbal guidelines which they demanded that the Plaintiff adhere to. Plaintiff at
no time agreed to give the Defendant the ability to unilaterally alter a filing in
order to deceptively advance their own arguments (substitutively and in lieu of
filing a direct response to the Amended Complaint). Note for the record that
the Defendant has had time to make 14 unique filings to this Court, but not the
time to file required responses, or to give the Plaintiff equal time and notice.
Plaintiff notified the Defendant of the MIDP process on October 30, 2018,
giving the Defendant full time to immediately meet-and~confer, a Good Faith
gesture which would have been met with kindness in earnest. However, the
Defendant stalled until the very last moment, on Dec. 29, in order to Vex the
Plaintiff`. Plaintiff thereby only needs to adhere to the rule of the Court, and not
any imagined courtesies or “customs” which the Defendant has not shown to
him. Whereas the Defendant works slowly and vexatiously, the Plaintiff works
tirelessly and judiciously, and he was able to complete the filing in spite of no
assistance from, and even some levels of obstruction from the Defendant.
Defendant's subsequent filings do not equate to the contents of the discussion
for the formation of the Case Management Plan, because the Defendant had
the prior intent of unilaterally modifying, editing and filing the plan which
Plaintiff quickly became aware of, and in turn opted not to allow the
Defendant to deceive the Court or to cram arguments into a filing which were
not stated within the scope of the MIDP. Rather, Plaintiff included the things
Defendant said during the Case Management Conference in entirety.

Defendant's objection is invalid.

 

 

 

Case 2:18-cV-Ol714-DGC Document44 Filed12/10/18 F’age4)&€1)§;€7£1{0f7

1 IV. RESPONSE TO DOCUMENT 41

2 3. ln addition to filing a false and deceptive Objection, Defendant has

3 included a false sworn declaration, which contains the following errors,

4 inconsistencies and/or falsehoods:

5 a. Ryan Mrazik claims that he is part of the counsel for Defendant.

6 However, he is not licensed to practice law in the State of AriZona, nor has he
7 applied for Pro Hac Vice status required by LRCiv 83.1(b)(2). There is no

8 filing or proof that Mr. Mrazik is actually legitimately attached to this case as
9 anything other than a proxy which Defendant's sole admitted counsel/ lead can
10 use to create “sworn declarations”, none of which can be considered actual

11 evidence or proof of anything other than the Defendant's redundant, dilatory,
12 deceptive methods of operation, in order to avoid attempting to make those

13 same claims as part of his Motions/pleadings before this Court.

14 b. Defendant's counsel Mr. Cabou requested a draft copy. However, the
15 sole onus of obligation lies on the Plaintiff to timely file the Case Management
16 Report, and there is no obligation for the Plaintiff to allow the Defendant to
17 amend, delay, or seize that filing. Plaintiff never agreed to provide a draft copy
18 or anything of the like to Defendant, nor was there ever any agreement to do
19 so, verbal or otherwise. Nor is an editable draft part of the MIDP Order.

20 c. Defendant's counsel are not “Parties”, the Parties who attended are
21 those of record, namely Plaintiff(s) and Defendant. At no point in time is

22 counsel for the Defendant a “Party” by that standard.

23 d. Mr. Mrazik's sworn testimony admits that they did not raise the issue
24 of Venue during the conference, yet Document 40 adds the issue of Venue as
25 contested

26 e. General Order 17-08 states that all ESI should be produced in digital
27 form if at all possible. Defendant's sworn testimony indicates non-perusal of
28 Order 17-08.

 

 

 

\OOO\]O\Ul-¢LLJ.)[\.))--d

l\)l\)l\)l\)l\)[\)N[\)l\)r-*>-‘>-¢>-*r-‘)-»-‘>-\)-a)-‘
OO\]O\lh-I>UJNHO©OO\]O\LJ!-PWN’_‘O

Case 2:18-cV-Ol714-DGC Document 44 Filed 12/10/18 Page z§)§e?$ Of

 

7

f. Twitter did not raise opposition to Plaintiffs rejection of FRE 502 (d)
during the conference, and added that objection afterwards

g. Defendant did falsely assert compliance immediately after essentially
admitting to not reading the General Order of the Court regarding compliance.
h. Defendant had already stated during the duration of the Case
Management Conference that the Parties in the Matter were the same (Brittain
for US Senate, Craig R. Brittain, and Twitter). The last second attempt to raise
an inquiry to something previously agreed upon by both Plaintiff and
Defendant was a textbook “gotcha question” (in non-legal terminology, a
“gotcha question” is when a journalist or other party attempts to extract an
inculpatory answer via a selectively timed and deceptive loaded question. lt
has legal parallels with deceptively leading the witness). This dishonest,
vexatious attempt to re-litigate the discussion was noted by the Plaintiff at the
time it occurred. However, it did not occur within the scope of the Case
Management Conference, and thus did not appear in the report.

i. Defendant stated that they would agree to standard Discovery rules.
However, their agreement is not necessary in light of General Order 17-08
which states that MIDP Discovery supersedes the ordinary rules of Discovery.
Their subsequent attempt to hide their agreement is moot, as General Order
17-08 is dominant here.

j. Mr. Mrazik proceeded to state that Twitter intended to file a Motion to
Dismiss and asked how the Plaintiff would respond Plaintiff responded that
the answer was included in his filings, but noted again that this inquiry was
outside the scope of the Case Management Conference.

k. VVith regards to Documents 40 and 41 , contradictions are made
between the testimony and the objection on the following Case Management
Report Rules: 1 and 2, in which Plaintiff and Defendant agreed the parties are

the same, is posed as a conflict in the objection but is not one in the testimony.

 

 

 

\OOO\]O\U`IJ>L)J[\)>--)

l\)l\)l\)l\)l\)l\)l\)[\)[\)»-*»-¢>-*>-~)-‘)-i>-»_a,_i»_¢
OO\]O\UI-l>~Wl\)i-‘O\DOO\]O\U\-ldwl\)’-‘C>

Case 2:18-cV-Ol714-DGC Document 44 Filed 12/10/18 Page q]§)§

 

e76 of 7

3, in which no objection was raised by Defendant during the Conference, but is
posed in the objection 12, Defendant did not raise an objection to the waiver
of FRE 502(d) during the Conference/testimony, but added one to their written
objection. 14, Defendant's objection states that a lengthy rejection of
Discovery argument Was made, but the testimony correctly reflects that there
was no such argument raised during the course of the Conference. 18,
Defendant did not state settlement prospects during the Conference/testimony.
19, Defendant's testimony states a request for “early guidance” but the
objection does not include this same language.

l. F or the reasons stated above, Mr. Mrazik's sworn testimony is false,
negligent, misleading, and/or incorrect.

V. M()TION TO STRIKE/MOTION TO DISQUALIFY COUNSEL

4. For the reasons listed in the above responses, Plaintiff subsequently
files a Motion to Strike/Disqualify. Mr. Mrazik is also in violation of Arizona
Bar Ethics Rule 3.7, “A lawyer shall not act as advocate at a trial in which the
lawyer is likely to be a necessary witness unless... the testimony relates to an
uncontested issue... [c]ombining the roles of advocate and witness can
prejudice the tribunal and the opposing party and can also involve a conflict of
interest between the lawyer and client.” While ABER 3.7 applies primarily to
trials, Mr. Mrazik's sworn testimony means that in the event of the Jury Trial
requested by Plaintiff, Mr. Mrazik would become a necessary witness with a
direct and declared conflict of interest. Thus, in addition to being incorrect,
negligent and/or false his “sworn testimony” is unethical and should be
removed from the record in entirety for that reason alone. ABER 3 .3: “A
lawyer shall not knowingly... make a false statement of fact or law to a tribunal
or fail to correct a false statement... [or] offer evidence that the lawyer knows
to be false.” For these reasons, Ryan Mrazik should be Disqualified as Counsel

and this Court should Strike all of his testimony from the record.

 

 

©OO\]O\UN-¥>L)Jl\)>-‘

I\JI\Jl\)l\)l\)l\)l\)l\)!\.)>---‘)---‘»--*»--*r--*)-~)--*»-i»_i»---a
OO\]O\w-l>le\)>-*O\DOO\]O\U!-|>wl\)'-‘O

Case 2:18-cV-Ol714-DGC Document 44 Filed 12/10/18 Page 7 of 7
Page 7 of7

DATED: December 10, 2018

 

 

Crai g R. Brittain
8625 E. Sharon Dr.
Scottsdale, AZ, 85260
(602) 502~5612

craig@brittainforsenate.com

craigrbrittain@gmail.com

 

 

 

